Title: From Thomas Jefferson to Wilt Delmestre & Co., 11 May 1786
From: Jefferson, Thomas
To: Wilt, Delmestre & Company



Gentlemen
Paris May 11. 1786.

On the receipt of your letter of May 3. I sent it to Commodore Jones, in whose hands are the monies for the prizes which are the subject of your letter, and who alone has instructions or powers relative to it. I now inclose you his answer by which you will perceive that the American claims can only be received at the treasury of the United States in New York, and probably not  within six months from this time. I am Gentlemen your most obedient humble servt.,

Th: Jefferson

